Citation Nr: 0600373	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis, left knee, status post meniscectomy 
with removal of loose body times two.  

2.  Entitlement to an evaluation in excess of 10 percent for 
laxity, left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978, from December 1979 to December 1981, and from 
July 1982 to September 1988.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In July 2003, the veteran testified in support of these 
claims before the Board at a hearing held in Washington, D.C.  
Thereafter, in February 2004, the Board remanded the 
veteran's claims to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

In a VA Form 8 (Certification of Appeal) dated in August 
2005, the RO certified for appeal the first and third claims 
noted on the prior page of this decision.  However, for the 
reasons that follow, all three claims are now properly before 
the Board for appellate review.  

In a rating decision dated in November 2004, issued after the 
veteran appealed the 20 and 10 percent evaluations assigned 
his left and right knee disabilities, respectively, the RO 
granted the veteran a separate 10 percent evaluation for 
laxity of the left knee.  The RO based this award on 
VAOPGCPREC 23-97 (July 1, 1997) and VAOGCPREC 9-98 (August 
14, 1998), which permit separate evaluations for a knee 
disability under Diagnostic Codes (DCs) 5003 and 5257, when a 
claimant has x-ray evidence of arthritis and instability of 
the knee and additional disability is shown.  

Under 38 C.F.R. § 3.310 (2005), when service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Accordingly, even though the veteran is in receipt of 
separate evaluations for arthritis of the left knee 
(manifested by limitation of motion with pain) and left knee 
laxity, the latter disability is considered part of the 
former disability and must too be considered when deciding 
the veteran's claim for an increased evaluation for a left 
knee disability.  

The veteran has offered argument and evidence pertinent to 
his left knee disability in general and appears to know that 
all manifestations of his left knee disability, which are now 
separately evaluated, are pertinent to, and in fact part of, 
his claim for an increased evaluation for a left knee 
disability.  Moreover, even though the RO did not list the 
second claim noted on the first page of this decision in its 
June 2005 supplemental statement of the case, it included a 
discussion of all manifestations of the veteran's left knee 
disability, including laxity, in that document and other 
rating decisions, a statement of the case and supplemental 
statements of the case.  The Board's decision to 
recharacterize the claims on appeal to include all three 
noted on the first page of this decision is thus not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  The veteran's left knee disabilities collectively 
manifest, in part, as arthritis established by x-ray 
findings, limitation of motion, instability and recurrent 
subluxation.

3.  Degenerative arthritis of the veteran's left knee causes 
limitation of flexion to 30 degrees with pain and additional 
limitation of motion during flare-ups.  

4.  Instability and recurrent subluxation of the veteran's 
left knee are slight. 

5.  The veteran's right knee disability manifests, in part, 
as arthritis established by x-ray findings, limitation of 
motion, and recurrent subluxation.

6.  Degenerative arthritis of the veteran's right knee causes 
pain on motion and limitation of motion during flare-ups.  

7.  Recurrent subluxation of the veteran's right knee is 
slight. 

8.  Neither of the veteran's knee disabilities is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
for degenerative arthritis, left knee, status post 
meniscectomy with removal of loose body times two have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for laxity, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2005).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

4.  The criteria for entitlement to a separate 10 percent 
evaluation for recurrent subluxation, right knee, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claims such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard, 4 Vet. App. at 392-94.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2001, before initially deciding the 
veteran's claims in a rating decision dated in May 2002.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2001 letter, the RO acknowledged the veteran's 
claims, explained to him what the evidence needed to show to 
support those claims, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had in its possession to support the veteran's 
claims.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence, including medical and employment records and 
records from other federal agencies, provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to 
identify or send to the RO all pertinent evidence.    

Moreover, in rating decisions dated in May 2002 and November 
2004, a statement of the case issued in August 2002, a remand 
issued in February 2004, a letter dated in March 2004, and 
supplemental statements of the case issued in November 2004 
and June 2005, VA, via the RO, Board and AMC, provided the 
veteran much of the same information included in the 
previously noted VCAA notice letter.  As well, VA updated the 
veteran regarding the evidence he needed to submit to 
substantiate his claims, indicated that, if the veteran 
wished VA to obtain evidence on his behalf, he should sign 
the enclosed forms authorizing their release, and 
specifically requested the veteran to submit any evidence he 
had in his possession, which was not previously considered, 
pertaining to his claim.  VA also explained the reasons for 
which the RO denied the veteran's claims and the evidence it 
had considered in doing so.  In addition, VA provided the 
veteran the regulations pertinent to his claims, including 
those explaining VA's duties to notify and assist.  

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to 
these claims, including service medical records, VA and 
private treatment records and information from the veteran's 
former employers and the Social Security Administration 
(SSA).  Since then, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated in September 2005, the 
veteran's representative has indicated that the veteran has 
no other argument to present and asks the case to be 
submitted based on the evidence of record.  Second, VA 
conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording the veteran multiple VA 
examinations, during which examiners discussed the severity 
of the veteran's service-connected knee disabilities.  

In a Written Brief Presentation dated in November 2005, the 
veteran's representative argues that this case should be 
remanded to the RO for completion of development requested in 
a prior remand.  The Board does not agree.  In its February 
2004 remand, the Board instructed AMC to undertake all action 
necessary to comply with the VCAA, afford the veteran a VA 
examination, and readjudicate the veteran's claims.  The RO 
complied by issuing a VCAA notice letter in March 2004, 
subsequently obtaining and associating with the claims file 
outstanding treatment records, affording the veteran a VA 
examination in March 2005, and readjudicating his claims in 
June 2005.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  The 
Board thus deems the record ready for appellate review.   

II.  Analysis of Claims

The veteran seeks increased evaluations for his left and 
right knee disabilities on the basis that the evaluations now 
assigned those disabilities do not accurately reflect the 
severity of his left and right knee symptomatology.  
According to his written statements submitted during the 
course of this appeal and his hearing testimony presented in 
July 2003, his knee disabilities have worsened, causing 
swelling and weakness in the legs, locking and giving out of 
the knees, difficulty ambulating and painful motion, and 
necessitating the use of pain medication, braces and a cane.  
His left knee disability is allegedly more severe than his 
right knee disability and involves severe radiating pain to 
his left foot, a deformity, severe limitation of motion and 
excess fatigability.  Such symptoms reportedly result in the 
veteran missing five days of work monthly.  Allegedly, the 
pain in the veteran's right knee is moderate and causes less 
limitation of motion.  The veteran and his representative 
argue that, based on these symptoms, the claims on appeal 
should be resolved favorably by giving the veteran the 
benefit of the doubt.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In December 2000, when the veteran filed his claims for 
increased evaluations for left knee and right knee 
disabilities, the RO was evaluating these disabilities as 20 
percent disabling and 10 percent disabling, respectively, 
each pursuant to Diagnostic Codes (DCs) 5010 and 5257.  
However, as previously indicated, in a rating decision dated 
November 2004, the RO determined that the veteran's left knee 
disability encompassed two separate disabilities, one 
evaluated under DC 5010-5261, and manifesting as limitation 
of motion due to pain, and another evaluated under 5010-5257, 
and manifesting as laxity, which it equated to instability.  

DC 5257, which governs ratings of impairment of the knee, 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability. A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assignable for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2005).

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5257 (2005).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for flexion of the leg limited to 15 degrees and extension of 
the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DC 5256 is also pertinent to this claim.  It provides that an 
evaluation in excess of 20 percent is assignable for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2005).  

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that one of the veteran's left 
knee disability pictures, degenerative arthritis, more nearly 
approximate the criteria for a 30 percent evaluation under 
DCs 5003, 5010, and 5260.  The Board also finds that the 
veteran's right knee disability picture more nearly 
approximates the criteria for a separate 10 percent 
evaluation for recurrent subluxation under DC 5257.   

As previously indicated, the veteran had active service from 
September 1974 to September 1978, from December 1979 to 
December 1981, and from July 1982 to September 1988.  After 
his second period of active service, but before his third 
period of active service, he presented to a VA facility 
complaining of left knee aches and wobbling.  A health care 
provider noted swelling of the left knee, mild crepitation of 
both knees and a slight increase in valgus bilaterally.  

During his third period of active service, the veteran 
continued to receive treatment for left knee complaints.  In 
July 1986, he reported left knee pain and swelling during 
training.  X-rays showed degenerative joint disease of the 
left knee and loose bodies.  An examiner noted no deformity, 
full range of motion and good stability.  He recommended 
removal of the loose bodies.  In October 1986, the veteran 
underwent an arthroscopic partial lateral meniscectomy and, 
as recommended, removal of the loose bodies.  The veteran had 
complete relief of pain postoperatively.  Thereafter, until 
February 1987, health care providers placed the veteran on 
light duty and treated his knee with anti-inflammatory agents 
and physical therapy.  The veteran reported good results.  In 
February 1987, however, he indicated that training was again 
causing left knee pain.  During subsequent treatment visits, 
examiners noted limitation of motion and swelling.  

In January 1988, the veteran underwent a Medical Board 
evaluation, the report of which shows complaints of left knee 
pain during certain activities and in cold, damp weather, a 
history of exogenous obesity, and objective findings of 
limitation of motion, unequal alignment of the knees and 
circumference of the thighs, crepitance and tenderness on the 
left, an antalgic gait favoring the left knee, and moderate 
obesity.  X-rays showed moderate to severe degenerative 
changes on the left and milder changes on the right.  The 
Medical Board diagnosed degenerative joint disease, left 
knee, and exogenous obesity.  It concluded that the veteran 
was not fit for full duty, recommended six months of limited 
duty with the idea that the veteran would return to full duty 
following adequate physical therapy and obesity treatment.  
The Medical Board recommended that the veteran be assigned 
near a naval hospital where he could receive monthly 
orthopedic follow-up, daily physical therapy and possible 
surgical intervention.  During subsequent treatment visits 
from February 1988 to June 1988, the veteran continued to 
complain of knee pain and examiners confirmed arthritis in 
both of the veteran's knees.  In June 1988, an examiner noted 
no change in the veteran's symptoms and indicated that the 
veteran might need to undergo surgery.  In August 1988, 
another examiner noted that the veteran would not consent to 
surgery to correct his "knock knees."  He indicated that, 
rather, the veteran was awaiting results of his Medical Board 
and his discharge from service.  During his discharge 
examination conducted in September 1988, the examiner noted a 
defective left knee, confirmed by the Medical Board. 

Since discharge from service, the veteran has received VA and 
private knee treatment and undergone VA examinations of his 
knees.  During a VA orthopedic examination conducted in 
January 1989, an examiner note that the veteran walked 
abnormally on the left lower extremity, was moderately obese, 
had moderate genu valgus bilaterally, was in pain on 
squatting, had crepitation bilaterally on motion, weakness of 
the left quadriceps and hip abductors, unequal circumferences 
of the calves and thighs, and extension to 180 degrees.  X-
rays showed degenerative arthritis bilaterally, more severe 
on the left.

During VA outpatient treatment visits dated in 1989 and 1990, 
health care providers noted knee pain and effusion, worse on 
activity.  They indicated that the veteran was working in a 
federal prison, which required walking a mile daily.  

During a VA examination conducted in March 1990, an examiner 
noted a 20 degree valgus deformity of each knee, unequal 
circumference of the thighs and calves with atrophy, a five 
degree flexion contracture, passive flexion to 120 degrees, 
further flexion limited by soft tissues, rather than by joint 
impairment, patellofemoral crepitus on passive flexion and 
extension, mild discomfort on palpation of the left lateral 
joint line and on compression of the lateral compartment 
while flexing and extending the knee, and tenderness 
posteriorly in the left popliteal region, where there was a 
moderately large Baker's cyst.  X-rays disclosed 
osteoarthritis bilaterally.

In February 1991, the veteran underwent an evaluation by 
Lyman G. Mason, M.D., who found increased left knee 
circumference with low grade pitting edema, crepitus 
bilaterally and significant genu valgum. 

In July 1991, the veteran underwent an arthroscopy of the 
left knee.  In a clinical record dated the same month, the 
surgeon discussed the veteran's long range prognosis.  He 
indicated that the veteran was in a difficult situation 
regarding his left knee given his significant valgus 
deformity and complete loss of cartilage of the lateral 
compartment.  He further indicated that the veteran was too 
young, active and heavy to undergo a knee replacement and 
that fusion, which might be his only option, could cause a 
stiff leg.  The surgeon suggested weight loss, low impact 
cardiovascular fitness and finding a sedentary occupation.

During a VA examination conducted in August 1991, 
approximately a week after the surgery, an examiner noted 
many of the same symptoms shown during previous examinations 
and greater limitation of motion.  He indicated, however, 
that such limitation might be due to residuals of the 
arthroscopy.  

According to a VA clinical note of record, in September 1991, 
the veteran was participating in occupational retraining so 
that he could find work that did not require prolonged 
standing or ambulation or heavy lifting.  As of October 1991, 
the veteran was medically cleared to return to work provided 
such work involved limited activity, such as minimal 
standing, walking and lifting.

In January 1992, the veteran underwent an evaluation by Josef 
E. Gorek, M.D.  On that date, the veteran complained of knee 
pain with extended ambulation, bending and lifting, 
intermittent effusion, cracking, clattering, slipping and 
loss of strength.  Dr. Gorek indicated that the veteran 
walked without assistive devices and described the veteran's 
gait as mildly antalgic with decreased stance time of the 
left lower extremity.  The veteran was able to perform heel 
and toe walking normally.  Dr. Gorek noted increased valgus 
of the knees, bilateral knee extension to a normal 0 degrees 
and flexion to a normal 135 degrees, the left with pain, 
minimal effusion, mild pain to palpation of the lateral 
patellar facets, and marked crepitation with range of motion.  
Dr. Gorek concluded that the veteran was limited to lifting 
or carrying 10 pounds on a frequent basis and no more than 50 
pounds on an occasional basis.  He further concluded that the 
veteran's should not stand or walk for more than two to four 
hours during an eight hour day, with breaks, and should be 
able to sit without restriction, and climb, stoop, balance, 
crouch, crawl, or kneel infrequently.

During VA outpatient treatment visits dated from 1991 to 
1993, health care providers continued to note knee pain and 
effusion, worse on activity.  In October 1993, the veteran 
reported that he could walk one to two blocks before being 
limited by pain.  He also reported that he did not use 
ambulatory aids.  A health care provider noted range of 
motion from 0 degrees to 120 degrees without crepitus.  He 
diagnosed severe osteoarthritis of the left knee.  He 
elaborated that the veteran could stand, but would have 
difficultly doing so for prolonged periods, and would benefit 
from vocational training for employment that did not require 
prolonged standing.

On VA examination conducted in August 1994, the examiner 
noted valgus deformities of 22 degrees on the left and 2 
degrees on the right, range of motion of the left knee from 
12 to 106 degrees, range of motion of the right knee from 0 
degrees to 125 degrees, tenderness, patellar crepitation, 
marked on the left, medial laxity to valgus stress on the 
right, and pain on McMurray's test.  The examiner indicated 
that the veteran was markedly obese and had been put on a 
weight reduction program to reduce stress on his knees.  The 
examiner concluded that the veteran had moderately severe 
knee disabilities and was not a surgical candidate given his 
obesity.

On VA examination conducted in May 1996, an examiner noted 
that the veteran weighed 320 pounds and had bilateral knee 
valgus, left worse than right, left knee range of motion from 
0 degrees to 90 degrees with pain, right knee range of motion 
from 0 degrees to 100 degrees, effusion on the left, medial 
joint line tenderness on the left, and crepitus bilaterally.  
X-rays revealed tri-compartment degenerative joint disease 
with a large posterior loose body on the left and 
degeneration of the medial joint space on the right.  The 
examiner diagnosed degenerative joint disease of the left 
knee, status post arthroscopy times two, and right knee 
degenerative joint disease.  The doctor commented that the 
veteran's left knee, and to a lesser extent, his right knee, 
significantly impaired his ability to stand for prolonged 
periods of time, to walk any distance, and to kneel, squat, 
get out of a chair, or climb stairs.  

The veteran underwent a VA joints examination in July 1996.  
An examiner found diffuse enlargement and effusion on the 
left, an 18 to 20 degree valgus deformity on the left, a four 
degree deformity on the right, diffuse joint line tenderness 
bilaterally, crepitus on motion, left knee extension lacking 
10 degrees actively and six degrees passively, left knee 
flexion lacking 95 degrees actively and 100 degrees 
passively, full extension on the right, right flexion to 105 
degrees actively and passively, and atrophy of the quadriceps 
and calves.  He diagnosed progressive degenerative arthritis, 
worse on the left.

In December 2000, the veteran filed a claim for increased 
evaluations for his left and right knee disabilities.  He 
primarily argued that these disabilities had begun to cause 
back problems.  In support of his claim, he submitted 
handwritten letters from his private chiropractors, Donna 
Meeks, D.C., and Martha L. Garcia, D.C., which confirm that 
the veteran was receiving chiropractic care for his back.  
According to Dr. Garcia, during treatment visits, the veteran 
often reported flare-ups of knee pain, which Dr. Garcia 
indicated was secondary to a shift of weight to the left side 
due to lumbar disc bulges and a right-sided pelvic shift.  

In a rating decision dated in May 2002, the RO granted the 
veteran service connection for a low back disability 
secondary to his service-connected knee disabilities.  
Symptoms of the veteran's low back disability are thus not 
pertinent to the claims on appeal and will not be discussed.  

Since the veteran filed his claim, he has continued to 
receive VA and private knee treatment and has undergone 
additional VA examinations of his knees.  During a VA 
examination conducted in June 2001, the veteran reported that 
he needed to wear braces or use other assistive devices to 
stand and walk.  He also reported that he needed a knee 
replacement, but his age precluded him from getting one.  He 
indicated that he had weakness of the lower extremities.  The 
examiner noted that the veteran had a wide, antalgic gait, 
was unable to toe walk, heel walk or tandem gait, had longer 
leg length on the right, crepitus bilaterally, and no signs 
of drainage, effusion, swelling or redness.  The examiner 
also noted that the veteran had left and right knee extension 
to 0 degrees, left knee flexion to 75 degrees with pain at 45 
degrees, and right knee flexion to 105 degrees with pain at 
60 degrees.  The examiner characterized such loss of range of 
motion secondary to pain as extensive.  He indicated that the 
veteran's pain, rather than fatigue, weakness and lack of 
endurance, represented the major functional impact.  He 
diagnosed traumatic arthritis, bilateral knee.

During VA outpatient treatment visits dated from 2000 to 
2002, health care providers noted the following:  bilateral 
knee pain and edema, the need to use a knee brace for 
prolonged standing or walking, and obesity.  In 2002, the 
veteran reported that a prior injection had decreased the 
amount of pain he was experiencing. 

During private treatment visits rendered in 2002, G.B. 
Ha'Eri, M.D., and Vincent Ho., M.D., noted pain, tenderness, 
decreased range of motion, mild effusion and no laxity.  
Testing, including x-rays and magnetic resonance imaging, 
revealed advanced degenerative arthritis of the left knee and 
severe degenerative tearing of the right meniscus.  Records 
of this treatment confirm that the veteran received an 
injection in his left knee.

During a VA examination conducted in April 2002, the veteran 
reported bilateral pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance.  He 
described the pain as constant and horrible to excruciating 
depending on the activity.  He indicated that the pain 
necessitated physical therapy and the use of a brace and pain 
medication.  The examiner noted that the veteran weighed 328 
pounds, had absent deep tendon reflexes of the lower 
extremities, 4/5 left hamstring and quadriceps strength 
secondary to pain, unequal leg lengths and thigh 
circumferences, abnormal leaning to the right, an abnormal 
gait that favored the left knee, valgus deformities 
bilaterally, more significant on the left, an abnormal 
appearing left knee joint (larger than the right), grinding 
of the joints on motion, flexion of the left knee to 95 
degrees with pain and tenderness, flexion of the right knee 
to 120 degrees with pain and tenderness, extension of the 
left knee minus 10 degrees with pain, normal extension of the 
right knee, negative McMurray tests bilaterally, and no 
fatigue or incoordination.  The examiner diagnosed bilateral 
knee arthritis.  He concluded that the pain from the 
veteran's knees in conjunction with the pain from his back 
made it difficult for him to stand for prolonged periods of 
time, walk, push and lift.  He further concluded that the 
pain decreased the veteran's ability to engage in activities 
of daily living, which involved walking and sitting.

During VA outpatient treatment visits dated from 2003 to 
2005, health care providers noted that the veteran had 
bilateral knee pain, effusion, atrophy and imbalance and 
needed to wear knee braces.  They advised the veteran to lose 
weight and explained that his weight of in excess of 300 
pounds affected his joints.  

During a VA joints examination conducted in March 2004, the 
veteran reported chronic knee pain (on a scale of 1 to 10, 6 
to 7 on the left and 5 to 6 on the right), which increased 
during daily flare-ups lasting 2 to 3 hours (on a scale of 1 
to 10, 10 on the left and 9 on the right) and was relieved by 
medication and rest.  He also reported no left leg strength, 
episodic locking, grinding and buckling of both knees, and 
the need to wear knee braces.  He indicated that he had been 
advised to wait to undergo a knee replacement.  He also 
indicated that he worked part-time (32 hours) as a hobbies 
manager and was physically unable to work more hours.  

The examiner noted that the veteran ambulated with a cane, 
used open-knee hinged braces, had an antalgic gait, got in 
and out of a chair with difficulty, was able to climb onto 
and off the table without assistance, had exaggerated valgus 
alignment in the left knee, tenderness of both knees, unequal 
asymmetry and atrophy (marked) of the quadriceps of the left 
knee, and range of motion of the right knee from 0 degrees to 
95 degrees and of the left knee from 0 degrees to 95 degrees.  
Range of motion was limited by pain, fatigue, lack of 
endurance, incoordination and easy/early fatigability.  
Muscle strength was normal.  The veteran had positive left 
knee varus laxity and a positive McMurray's, left lateral 
knee.  Based on x-rays and magnetic resonance imaging, the 
examiner diagnosed chronic left knee pain with effusion and 
chondromalacia, left knee, status post arthroscopic surgery 
times two, left knee, with grade 2+ varus laxity, left 
quadriceps atrophy with valgus alignment, chronic right knee 
pain with status post arthroscopic surgery, and bilateral 
tricompartmental osteoarthritis.  

The veteran underwent another VA examination in March 2005, 
during which he reported that his left knee disability caused 
pain with motion, a need for a knee brace and a future knee 
replacement, incapacitating episodes 5 times monthly lasting 
5 hours, and difficulty walking, standing and stooping.  He 
also reported that his right knee disability caused decreased 
range of motion and pain on motion and with prolonged 
walking.  He indicated that his right knee disability did not 
cause incapacitating episodes.  The veteran indicated that, 
due to his knees, he had missed 5 days of work during the 
past month.  

The examiner noted that the veteran weighed 326 pounds, was 
severely obese, had mild edema of the lower extremities, 
abnormal, stooped posture, an abnormal, antalgic gait that 
favored the left knee, equal leg length, and signs in the 
feet of abnormal weight bearing, needed a cane for ambulation 
due to his left knee, had slight instability of the left 
knee, slight recurrent subluxation of the both knees, locking 
pain and crepitus of both knees, normal flexion and extension 
of the right knee, range of motion of the left knee from 0 
degrees to 30 degrees (normal being 140 degrees), and 
additionally limited range of motion bilaterally due to pain, 
fatigue, weakness, lack of endurance, incoordination, the 
latter symptom representing the major functional impairment.  
The examiner diagnosed arthritis of both knees and status 
post meniscectomy with laxity of the left knee.  He explained 
that the veteran's massive obesity was complicating his knee 
treatment.  He also explained that the effect of the 
condition on the veteran's occupation and daily activities 
was moderate. 



A.  Left Knee

As previously indicated, the veteran is in receipt of VA 
compensation for two separate left knee disabilities: one 
that contemplates the limitation of motion and pain on motion 
caused by his left knee degenerative arthritis and another 
that contemplates his left knee laxity (which the RO equated 
to instability).   

The above evidence now shows that the veteran's left knee 
disabilities collectively manifest, in part, as arthritis 
established by x-ray findings, limitation of motion, 
instability and recurrent subluxation.  The assignment of two 
separate evaluations for such disabilities, one under DCs 
5003, 5010 and 5260 and another under DC 5257, is thus 
appropriate.  

The above evidence establishes that degenerative arthritis of 
the veteran's left knee causes limitation of flexion to 30 
degrees.  This degree of limitation of flexion warrants the 
assignment of a 20 percent evaluation under DC 5260.  
However, when considering this finding in conjunction with 
the most recent VA examiner's finding that the veteran has 
additional limitation of motion during flare-ups, it is 
reasonable to conclude that the collective limitation of 
motion caused by the veteran's left knee disability is 
tantamount to flexion limited to 15 degrees.  This degree of 
limitation of flexion warrants the assignment of a 30 percent 
under DC 5260, the maximum evaluation allowed under such DC.  
An evaluation in excess of 30 percent is not assignable for 
degenerative arthritis of the veteran's left knee, however, 
as the record fails to show that this knee causes ankylosis 
or extension limited to at least 30 degrees.  

With regard to the veteran's left knee disability that is 
evaluated under DC 5257, the above evidence establishes that 
such disability includes symptoms of instability and 
recurrent subluxation.  The most recent VA examiner 
characterized such instability and recurrent subluxation as 
slight.  Under DC 5257, slight instability of recurrent 
subluxation warrants the assignment of a 10 percent 
evaluation.   



B.  Right Knee

As previously indicated, the veteran is in receipt of VA 
compensation for one right knee disability that contemplates 
the limitation of motion and pain on motion caused by his 
right knee degenerative arthritis.   

The above evidence now shows that the veteran's right knee 
manifests, in part, as arthritis established by x-ray 
findings, limitation of motion, and recurrent subluxation.  
The assignment of two separate evaluations for such a 
disability, one under DCs 5003 and 5010 and another under DC 
5257, is thus appropriate.  

The above evidence establishes that degenerative arthritis of 
the veteran's right knee does not cause limitation of motion 
sufficiently severe to warrant the assignment of a 
compensable evaluation under DC 5260 or 5262.  However, it 
does cause pain on motion and limitation of motion during 
flare-ups, thereby supporting the 10 percent evaluation 
currently assigned the arthritis.  The assignment of such an 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

With regard to the veteran's recurrent subluxation of the 
right knee, the evidence reflects that the most recent VA 
examiner characterized this symptom as slight.  Under DC 
5257, slight recurrent subluxation warrants the assignment of 
a 10 percent evaluation.   

C.  Conclusion

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  However, there is no indication of 
record that the schedular criteria are inadequate to evaluate 
either knee disability at issue in this appeal.  The veteran 
alleges that his knee disabilities hinder his ability to do 
his job, but the evidence does not establish that either of 
these disabilities, alone, causes marked interference with 
employment.  In fact, according to various health care 
providers, such disabilities cause moderate interference with 
employment and do not hinder the veteran's ability to do more 
sedentary work.  The evidence also does not establish that 
either of these disabilities necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claims for increased evaluations for knee 
disabilities do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the above findings, the Board concludes that: the 
criteria for entitlement to a 30 percent evaluation for 
degenerative arthritis, left knee, status post meniscectomy 
with removal of loose body times two have been met; the 
criteria for entitlement to an evaluation in excess of 10 
percent for laxity, left knee, have not been met; the 
criteria for entitlement to an evaluation in excess of 10 
percent for degenerative arthritis, right knee, have not been 
met; and the criteria for entitlement to a separate 10 
percent evaluation for recurrent subluxation, right knee, 
have been met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should either of 
his knee disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue, as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but with 
regard to the claims of entitlement to an evaluation in 
excess of 10 percent for laxity, left knee, and an evaluation 
in excess of 10 percent for degenerative arthritis, right 
knee, there is not an approximate balance of positive and 
negative evidence of record.  Rather, as the preponderance of 
the evidence is against those claims, reasonable doubt may 
not be resolved in the veteran's favor.


ORDER

A 30 percent evaluation for degenerative arthritis, left 
knee, status post meniscectomy with removal of loose body 
times two is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An evaluation in excess of 10 percent for laxity, left knee, 
is denied.  

An evaluation in excess of 10 percent for degenerative 
arthritis, right knee, is denied.  

A separate 10 percent evaluation for recurrent subluxation, 
right knee, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


